 

\DOO\)O'\Ul-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT
United States Attorney

AMANDA BECK
, Assistant United States Attorney F| L E
501 I Street, Suite 10-100 » "

Sacramento, CA 95814 »
Telephone: (916) 554-2700 APR 1~9 2019

FaCSimil€: (916)554-2900 cLERK U .
eAs » - olsvmcrcou
w mm ' ' CALchia]iuA
. v t

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT'COURT

EASTERN DISTRICT OF CALIFORNIA ` LED

IN THE MATTER OF THE APPLICATION [PRH§BT oRDER To UNSEAL oRDERS

OF THE UNITED STATES OF AMERICA AND APPLICATION AUTHORIZING THE
FOR AN ORDER AUTHORIZING THE INSTALLATION AND USE OF PEN REGISTERS

INSTALLATION AND USE OF PEN AND TRAP AND TRACE
REGISTERS AND TRAP AND TRACE: .

DEVICES FOR A CELLULAR TELEPHONE 2;18_SW_0870 DB
ASSIGNED CALL NUMBER (916) 640-3 808 .

DEVICES FOR A CELLULAR TELEPHONE 2;18_SW_0908 KJN
ASSIGNED CALL NUMBER (209) 817-9691

DEVICES FOR A CELLULAR TELEPHONE 2;19-SW_()107 CKD
ASSIGNED CALL NUMBER (209) 451-8975

 

Upon application of the United States of America and good cause having been shown,
IT 'IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

 

 

Dated; ,§//,l ;<fj. z/.><,¢\ l %LO%/ZA.~,__~

The Honorabl endall J. Newman
UNITED ST TES MAGISTRATE JUDGE

ORDER TO REQUEST TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT 1
AFFIDAVITS

 

 

